Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT

                                     No. 04-16-00336-CV

                           IN THE INTEREST OF M.S.M., a Child

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-02012
                    Honorable Richard Garcia, Associate Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s modification of
appellant’s child support obligation is REVERSED. We RENDER judgment reinstating
appellant’s child support obligation of $419 a month. The remainder of the trial court’s judgment
is AFFIRMED.

       SIGNED December 14, 2016.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice